Name: 2001/624/EC: Decision No 3/2001 of the EUÃ¢ Slovakia Association Council of 18 May 2001 extending by five years the period within which any public aid granted by the Slovak Republic will be assessed taking into account the fact that that country is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community
 Type: Decision
 Subject Matter: information and information processing;  EU institutions and European civil service;  national accounts;  Europe;  competition;  economic policy
 Date Published: 2001-08-11

 Avis juridique important|22001D06242001/624/EC: Decision No 3/2001 of the EU Slovakia Association Council of 18 May 2001 extending by five years the period within which any public aid granted by the Slovak Republic will be assessed taking into account the fact that that country is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community Official Journal L 217 , 11/08/2001 P. 0011 - 0011Decision No 3/2001 of the EU-Slovakia Association Councilof 18 May 2001extending by five years the period within which any public aid granted by the Slovak Republic will be assessed taking into account the fact that that country is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community(2001/624/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, and in particular Article 64(4)(a) thereof,Whereas:(1) Article 64(4)(a) of the said Europe Agreement lays down that the Association Council shall, taking into account the economic situation of the Slovak Republic, decide whether the period within which any public aid granted by the Slovak Republic shall be assessed, taking into account the fact that that country is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community, should be extended for a further period of five years.(2) As the GDP per capita of the Slovak Republic measured in Purchasing Power Standards reached 49 % of the Community average in 1999, it is appropriate to make such an extension,HAS DECIDED AS FOLLOWS:Article 1The period within which any public aid granted by the Slovak Republic shall be assessed, taking into account the fact that that country is to be regarded as an area identical to those areas of the Community referred to in Article 87(3)(a) of the Treaty establishing the European Community, shall be extended for a further period of five years.Article 2Within six months of the date of adoption of this Decision, the Slovak Republic shall submit the GDP per capita figures which have been harmonised at NUTS II level to the Commission. The Slovak Republic State aid monitoring authority and the Commission shall then jointly evaluate the eligibility of the regions as well as the maximum aid intensities in relation thereto in order to draw up the regional aid map on the basis of the Commission communication Guidelines on national regional aid(1). Thereafter, the joint proposal shall be submitted to the Association Committee, which shall take a decision to this effect.Article 3This Decision shall enter into force on the day of its adoption.It shall apply as from 1 March 1997.Done at Brussels, 18 May 2001.For the Association CouncilThe PresidentA. Lindh(1) OJ C 74, 10.3.1998, p. 9.